DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/23/21 have been fully considered but they are not persuasive. 
Applicant's arguments:
a)    Applicant argued pages 6-7 that Takizawa in view of Lindner combination does not teach or suggest the feature “an opaque mask integrated within the portable inspection device, the opaque mask configured to block at least part of a light coming from the light source” and “the opaque mask is interposed between the light source and the transparent cylinder so as to block the light emitted by the light source on a first portion of the transparent cylinder having a width smaller than the diameter of the transparent cylinder while allowing illumination of a second portion of the transparent cylinder by light emitted by the light source” as recited in amendment claims 1 and 11.

Examiner's answer:
The Examiner respectfully disagrees.
a)  It is respectfully pointed out to applicant that, as stated in the previous Office action, Takizawa in view of Lindner combination discloses clearly the claimed language of the present invention recited as in claims 1 and 11 with feature "an opaque mask integrated within the portable inspection device, the opaque mask configured to block at least part of a light coming from the light source” and “the opaque mask is interposed between the light source and the transparent cylinder so as to block the light emitted by the light source on a first portion of the transparent cylinder having a width smaller .
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, both of Takizawa and Lindner teaches the same function and structure (Takizawa’s apparatus and method for detecting a defect at the drum part of a bottle and Lindner’s method and device for checking an inspection device for a product flow of the containers or bottles) for the purpose of improving inspection device for detecting the accuracy of a defect of test containers. Therefore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the (Takizawa in view of Lindner) references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, when the references are considered in combination, the recitation of the claims would have been obvious as suggested.
In this case, Applicant does not proved the different structures and materials between the limitation “a portable inspection device and a mask” as disclosed in the claimed invention and “inspection radiation device and a diffusion screen” as disclosed in the Takizawa in view of Lindner combination because all the features recited as the present invention’s a portable inspection device and a mask and Takizawa in view of Lindner combination’s inspection radiation device and a diffusion screen have the same function for reducing or blocking a part of light transmitting to the container or Takizawa in view of Lindner (see explained below).
Such as, the Office respectfully submits that Takizawa in view of Lindner does disclose the claimed invention. As pointed out in the Office action, Takizawa discloses clearly the claimed language of the claimed invention in view of the prior art under 35 U.S.C. 103, such as a light source (3, 7, 21 @ figure 2) to illuminate a transparent cylinder (1 @ figure 2), mask (22 @ figure 2) to block at least part of a light (11 @ figures 1-2) coming from the light source (3, 7, 21 @ figure 2), the mask (22 @ figure 2) is interposed between the light source (3 @ figure 2) and the transparent cylinder (1 @ figure 2) so as to prevent illumination of a first portion (see examiner's noted in figure 2 below) of the transparent cylinder (1 @ figure 2) having a width smaller than the diameter of the transparent cylinder (see examiner's noted in figure 2 below) while allowing illumination of a second portion (see examiner's noted in figure 2 below) of the transparent cylinder (1 @ figure 2). 

    PNG
    media_image1.png
    1078
    1842
    media_image1.png
    Greyscale

Lindner teaches that it is known in the art to provide inspection device (1 @ figure 1A-1B) comprising a portable inspection device (i.e., inspection radiation source 3 @ figures 1A-1B for transmitted light with an inspection radiation 7), an opaque mask (diffusion screen 3a @ figures 1A-1B and col.6 lines 1-9: e.g., project a test radiation 7 (from inspection radiation illumination 3 @ figure 1A) with characteristic bright/dark courses onto the diffusion screen 3a.  Suited bright/dark courses are e.g. stripe patterns, bright/dark rasters, geometric figures, such as circles or polygons, dot patterns and the like.  Bright/dark courses where the distance between bright and dark regions corresponds to a desired resolution in the detection of damages or soiling at the containers 5 to be inspected are advantageous) integrated within the portable inspection device (3 @ figures 1A-1B) with a transport device (13 @ figure 1) having a container (5 @ figure 1), wherein the opaque mask (3a @ figures 1A-1B) configured to block at least part of a light (Examiner’s noted: i.e., dark pattern region will block a light and bright pattern region will a light transmission to the container object in figure 1B) coming from the light source (3 @ figures 1A-1B). Thus, the examiner recognizes that the combination of Takizawa and Lindner references themselves teach the same function/structure in the claimed invention for the purpose of improving inspection device for detecting the accuracy of a defect of test containers. Therefore, all the limitations are met as recited in claims 1 and 11 when combined with Takizawa in view of Lindner. Therefore, all the limitations are met as recited in claims 1 and 11 when combined with Takizawa in view of Lindner.

    PNG
    media_image2.png
    1078
    1835
    media_image2.png
    Greyscale
 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-5, 7-8 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,663,409 in view of Minato (US Patent No. 5,216,481).
Regarding claim 1; Claim 1 in lines 1-31 of US Patent No. 10,663,409 discloses all features in claimed invention except for a portable inspection device and a mask integrated within the portable inspection device. However, Minato teaches that it is known in the art to provide a portable inspection device (1, 2 @ figures 1-2) and a mask (e.g., reference pattern carrier 1 @ figures 1-2) integrated within the portable inspection device (1, 2 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspection system of Claim 1 of U.S. Patent No. 10,663,409 with limitation above as taught by Minato for the purpose of transmitting more high intensity light emitting in order to minimize an influence of refracted light caused by a curved profile of the transparent object.
Regarding claim 2; Claim 3 lines 1-4 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.
Regarding claims 3 and 14; Claim 4 lines 1-4 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.
Regarding claims 4 and 15; Claim 5 lines 1-4 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.
Regarding claims 5 and 16; Claim 6 lines 11-13 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.
Regarding claim 7; Claim 8 lines 1-2 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.
Regarding claim 8; Claim 9 lines 1-2 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.
Regarding claim 11; Claim 12 lines 1-27 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.
Regarding claim 12; Claim 13 lines 1-4 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.
Regarding claim 13; Claim 13 lines 1-7 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention.

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,663,409 in view of Minato (US Patent No. 5,216,481) and further in view of Mazel (US 2007/0181822).
Regarding claim 9; Claim 1 of U.S. Patent No. 10,663,409 in view of Minato combination discloses all of feature of claimed invention except for a switch button provided on the portable inspection device for controlling illumination of the light source. However, Mazel et al teaches that it is known in the art to provide a switch button (paragraph [0063]: e.g., One of the LEDs is controlled by a circuit that causes it to emit light continuously, while the other is controlled by a circuit that causes it to pulse at the desired frequency. In another version there is one LED and the switch selects between two different driving circuits for that led) provided on the portable inspection device for controlling illumination of the light source. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspection system of Claim 1 of U.S. Patent 
Regarding claim 10; Claim 1 of U.S. Patent No. 10,663,409 discloses all of feature of claimed invention except for the light source is a battery powered. However, Mazel et al teaches that it is known in the art to provide the light source is a battery powered (paragraph [0048]: e.g., Light source no derives power from batteries contained in the light body or from batteries or other electrical sources via a power cord). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine inspection system of Claim 1 of U.S. Patent No. 10,663,409 with limitation above as taught by Mazel et al for the purpose of transmitting more high intensity light emitting diodes that emit a desired range of blue light wavelengths.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (JP 03 163 340 A) in view of Lindner (US Patent No. 9,151,707).
Regarding claims 1 and 11; Takizawa discloses an inspection system and method for detecting a particle (e.g. defect in figures 3-9) in a transparent cylinder (1 @ figure 2) having a longitudinal axis and a diameter (see figure 2), the inspection system comprising:
a light source (3, 7, 21 @ figure 2) to illuminate a transparent cylinder (1 @ figure 2), 
mask (22 @ figure 2) to block at least part of a light (11 @ figures 1-2) coming from the light source (3, 7, 21 @ figure 2),
the light source (3, 7, 21 @ figure 2) being arranged such that, when the transparent cylinder (1 @ figure 2) is positioned in the system for inspection (abstract), wherein the light source (3 @ figure 1), the mask (22 @ figure 2) and the transparent cylinder (1 @ figure 2) are substantially aligned along an inspection axis (abstract: e.g., the centers of the respective slits 14 and 15 are located on the central line 12) perpendicular to the longitudinal axis (central line [12 @ figure 2]) of said transparent cylinder (1 @ figure 2), and the mask (22 @ figure 2) is interposed between the light source (3 @ figure 2) and the transparent cylinder (1 @ figure 2) so as to prevent illumination of a first portion (see examiner's noted in figure 2 below) of the transparent cylinder (1 @ figure 2) having a width smaller than the diameter of the transparent cylinder (see examiner's noted in figure 2 below) while allowing illumination of a second portion (see examiner's noted in figure 2 below) of the transparent cylinder (1 @ figure 2), the mask (22 @ figure 2) being configured to provide a contrast with a particle (inspecting defect point [13 @ figure 2]) present in the first portion of the transparent cylinder (1 @ figure 2) and illuminated by light refracted by the second portion of the transparent cylinder (1 @ figure 2 and abstract: e.g., a defect is present in the drum part la, the strip-shaped light beams 11 are refracted and scattered, and the refracted scattered light 19 is photographed with the camera 4 through the slits 14 and 15 and a lens 5. Thus the defect at the drum part of the bottle is detected).

    PNG
    media_image3.png
    641
    735
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    646
    681
    media_image4.png
    Greyscale


part of a light coming from the light source. However, Lindner teaches that it is known in the art to provide inspection device (1 @ figure 1A-1B) comprising a portable inspection device (i.e., inspection radiation source 3 @ figures 1A-1B) and an opaque mask (3a @ figures 1A-1B and col.6 lines 1-9: e.g., project a test radiation 7 (from inspection radiation illumination 3 @ figure 1) with characteristic bright/dark courses onto the diffusion screen 3a.  Suited bright/dark courses are e.g. stripe patterns, bright/dark rasters, geometric figures, such as circles or polygons, dot patterns and the like.  Bright/dark courses where the distance between bright and dark regions corresponds to a desired resolution in the detection of damages or soiling at the containers 5 to be inspected are advantageous) integrated within the portable inspection device (3 @ figures 1A-1B), wherein the opaque mask (3a @ figures 1A-1B) configured to block at least part of a light (Examiner’s noted: i.e., dark pattern region will block a light and bright pattern region will a light transmission to the container object) coming from the light source (3 @ figures 1A-1B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine inspection system of Takizawa with a portable inspection device and a mask integrated within the portable inspection device as taught by Lindner for the purpose of improving inspection device for detecting the accuracy of a defect of test containers.
Regarding claims 2 and 13; Takizawa discloses the mask (22 @ figure 2) is arranged such that the width of the non-illuminated portion (1st portion [see examiner noted in figure 2]) of the transparent cylinder (1 @ figure 2). However, Takizawa does not discloses the non-illuminated portion of the transparent cylinder ranges from 20 to 80 % of the diameter of the transparent cylinder. It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine inspection system of Takizawa with limitation above for the purpose of inspecting object only within a predetermining inspection range more accuracy portions of the body transparent object.
Regarding claims 3 and 14; Takizawa discloses the mask (22 @ figure 2) is arranged such that the width of the non-illuminated portion (1st portion [see examiner noted in figure 2]) of the transparent cylinder (1 @ figure 2). However, Takizawa does not discloses clearly the width of the non-illuminated portion of the transparent cylinder is equal to 50% of the diameter of the transparent cylinder. It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine inspection system of Takizawa with limitation above for the purpose of inspecting object only within a predetermining inspection range more accuracy portions of the body transparent object.
Regarding claims 4 and 15; Takizawa discloses the mask (22 @ figure 2) is arranged such that the non-illuminated portion (1st portion @ figure 2 [examiner's noted above]) of the transparent cylinder (1 @ figure 2) is a central portion of the transparent cylinder (1 @ figure 1 and abstract).
Regarding claims 5 and 16; Takizawa discloses the mask (22 @ figure 2) is arranged such that the non-illuminated portion (1st portion @ figure 2 [examiner's noted above]) of the transparent cylinder (1 @ figure 2) extends on a side of the transparent cylinder (figure 2).
Regarding claim 7; Takizawa discloses all of feature of claimed invention except for the opaque mask is black-colored. However, Lindner teaches that it is known in the art to provide the opaque mask (3a @ figures 1A-1B) is black-color (col.6 lines 1-9: e.g., the diffusion screen 3a is suited bright/dark courses are e.g. stripe patterns, bright/dark rasters, geometric figures, such as circles or polygons, dot patterns and the like. Bright/dark courses where the distance between bright and dark regions corresponds to a desired resolution in the detection of damages or soiling at the containers 5 to be inspected are advantageous) to the light emitted by the light source (3 @ figures 1A-1B), wherein the mask is black-colored (3a @ figure 1B and col.6 lines 1-9: e.g., the diffusion screen 3a is suited bright/dark courses are e.g. stripe patterns). It would have been obvious to one having ordinary skill in the art before the .

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Lindner as applied to claim 1 above, and further in view of Krieg et al (US. Patent No. 4,902,137).
Regarding claim 8; Takizawa in view of Lindner combination discloses all of feature of claimed invention except for the light source is a white light. However, Krieg et al teaches that it is known in the art to provide for the light source (2 @ figure 1) is a white light (col.3 lines 21-30). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine inspection system of Takizawa with limitation above as taught by Krieg et al for the purpose of improving produced satisfactory signals with incoherent light.
Regarding claim 12; Takizawa in view of Lindner combination discloses all of feature of claimed invention except for a rotary arrangement to rotate the transparent cylinder along the longitudinal axis with regard to the light source and the mask or to rotate the light source and the mask about the longitudinal axis of the transparent cylinder. However, Krieg et al teaches that it is known in the art to provide a rotary arrangement (6, 27 @ figure 1) to rotate the transparent cylinder (7 @ figure 1) along the longitudinal axis with regard to the light source (2 @ figure 1) and the mask (9 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine inspection system of Takizawa with limitation above as taught by Krieg et al for the purpose of the fluid is set in motion with a controlled increasing speed or correspondingly that the rotatable plate is set into a motion of this type such that its speed varies continuously and steadily.
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Lindner as applied to claim 1 above, and further in view of Braumandl (US. Patent No. 2008/0048128).
Regarding claim 9; Takizawa in view of Lindner combination discloses all of feature of claimed invention except for a switch button provided on the portable inspection device for controlling illumination of the light source. However, Braumandl teaches that it is known in the art to provide a switch button (paragraph [0044]: e.g., the manual actuation switch 54 can take any form, such as e.g. a touch switch, that enables the user to control when the laser 26 is actuated) provided on the portable inspection device for controlling illumination of the light source (26 @ figure 6). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine inspection system of Takizawa with limitation above as taught by Braumandl for the purpose of permitting the laser to be turned-on or illuminated only when ambient light is detected as being present outside the apparatus housing.
Regarding claim 10; Takizawa in view of Lindner combination discloses all of feature of claimed invention except for the light source is battery powered. However, Braumandl teaches that it is known in the art to provide for the light source is battery powered (paragraph [0055]: e.g., the LEDs 40 are connected with the current source 52 contained in the housing 10, e.g., a battery that is rechargeable). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine inspection system of Takizawa with limitation above as taught by Braumandl for the purpose of improving higher power excitation laser.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1)    Caroli et al (US Patent No.8,254,659) is related to applicant's disclosure as in claims such as to disclose a method and apparatus for visually inspecting an object, in particular made of in transparent plastics, for example a container, like a bottle, or a container preform, such a visual inspection enabling defects in the object to be identified. Between the illuminating device 6 and the preform 2 a grid 8 is provided that comprises a grid-shaped pattern 9, provided with a plurality of stripes 10 that are substantially parallel to one another. The grid 8 is arranged in such a way that the stripes 10 are substantially orthogonal to the longitudinal axis Z.
2)    Ishikuea et al (US Patent No. 6,304,323) discloses figure 1 with an inspection apparatus for carrying out a method for detecting a defect in a barrel portion of a bottle comprises a diffused light source 3 for emitting diffused light and applying the diffused light to a glass bottle 2 placed on a turntable 1, a light shield plate 10 disposed between the diffused light source 3 and the glass bottle 2 and having a plurality of oblique slits, a CCD (Charge-Coupled Device) camera 4 positioned on one side of the glass bottle 2 remotely from the diffused light source 3 for imaging the glass bottle 2 from one side thereof, i.e., horizontally, and an image processor 5 for processing an image of the glass bottle 2 which has been generated by the CCD camera 4. The diffused light source 3 comprises a light source 3a and a light diffuser plate 3b. An optical axis of the CCD camera 4 is horizontal or substantially horizontal.
3) Fukuchi (US 5,004,909) teaches to close to the claimed invention with limitation "a mask integrated within the portable inspection device" such as figure 1 teaches The light source 10 has a diffusion plate 10a, and a slant slit-plate 10b provided on the front thereof. The diffusion plate 10a diffuses a light illuminated by the light source 10, and the slant slit-plate 10b splits the diffused light into a pattern of slant stripes alternating as shadowed or illuminated stripes as shown in FIG. 2. The .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 31, 2021


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886